Name: Council Regulation (EC) No 2535/95 of 24 October 1995 amending Regulation (EEC) No 3730/87 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: social protection;  social affairs;  trade policy;  foodstuff;  economic geography;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R2535Council Regulation (EC) No 2535/95 of 24 October 1995 amending Regulation (EEC) No 3730/87 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 260 , 31/10/1995 P. 0003 - 0004COUNCIL REGULATION (EC) No 2535/95 of 24 October 1995 amending Regulation (EEC) No 3730/87 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the CommunityTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the arrangements laid down by Regulation (EEC) No 3730/87 (3) for the supply of food to the most deprived persons in the Community are based on the availability of public stocks as a result of buying-in by intervention agencies, pursuant to the mechanisms for certain common market organizations; whereas implementation of the annual plan for the supply of food can be made difficult by the temporary unavailability of certain basic products over the year; whereas this threat is liable to increase in the light of the measures taken to control markets more effectively and to adapt production to requirements; whereas it seems appropriate, as an interim measure in such circumstances and in order not to jeopardize implementation of the supply programmes, to provide for the possibility of mobilizing the products concerned on the Community market, but on terms which will not undermine the principle of the supply of products from intervention; Whereas, in order to guarantee the satisfactory administration of the arrangements, it is also appropriate to provide for the possibility of mobilizing the products on the Community market where implementation of the annual supply plan would entail, given the geographical location of the public stocks in the Community, the transfer of small quantities of intervention products between two or more Member States; Whereas provision should be made for this Regulation to apply from the start of the implementation period of the annual supply plan, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 3730/87 the following paragraphs shall be added: 'Where a product is temporarily unavailable in Community intervention stocks during implementation of the annual plan referred to in the first subparagraph, to the extent necessary to allow implementation of the plan in one or more Member States, the product may be mobilized on the Community market. Mobilization on the Community market may take place also where implementation of the plan would involve the transfer between Member States of small quantities of products in intervention in a Member State other than that or those in which the product is required. When beef is unavailable in intervention stocks, purchases on the Community market may be undertaken by mobilizing any other meat product. The conditions of mobilization on the Community market shall be laid down in accordance with the procedure provided for in Article 6.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 October 1995. For the Council The President L. ATIENZA